Citation Nr: 0720973	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-02 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Bilateral hearing loss was a preexisting condition to the 
veteran's military service and noted on service entrance 
examination.

2.  The weight of the competent medical evidence for and 
against the claim is at least in relative equipoise on the 
question of whether the veteran's preexisting bilateral 
hearing loss increased in severity due to acoustic trauma in 
military service.

3.  The weight of the competent medical evidence for and 
against the claim is at least in relative equipoise on the 
question of whether the veteran's current tinnitus is related 
to acoustic trauma in military service.


CONCLUSIONS OF LAW


1.  Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was aggravated in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 
(2006).

2.  Resolving all reasonable doubt in the veteran's favor, 
tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Collectively, VA's notice and duty to assist letters dated in 
October of 2003 and April of 2005 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as 
the letters informed the veteran of what evidence was needed 
to establish the benefits sought, of what VA would do or had 
done, and what evidence he should provide, and informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency necessary to 
support the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was not provided with notice of the type of evidence 
necessary to establish an effective date or increased rating 
if service connection is granted on appeal.  However, when 
implementing the Board's grant of service connection, the RO 
will address any notice defect with respect to an increased 
rating and effective date.  Significantly, the veteran 
retains the right to appeal the disability rating and 
effective date assigned by the RO. 

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with this issue because of the 
favorable nature of the Board's decision.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a), 3.304.  Where a veteran who served for 
ninety days or more during a period of war develops certain 
chronic diseases, such as sensorineural hearing loss, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
It is not required that hearing loss disability during 
service be shown.  

The Court has held, "when audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirement for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  In that case, the 
Court agreed with the Secretary's suggestion that service 
connection may be established if the record shows acoustic 
trauma due to noise exposure in service, audiometric test 
results show an upward trend in auditory thresholds, post-
service audiometric testing establishes current hearing loss 
constituting a disability under 38 C.F.R. 
§ 3.385, and competent evidence relates current hearing loss 
disability to active service.  Id. at 159-60. 

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  This 
means that no deduction for the degree of disability existing 
at the time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322 (2006).  When considering the evidence, 
the Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The veteran contends that he now suffers from bilateral 
hearing loss disability as a result of acoustic trauma he 
incurred during his active duty service.  He maintains he was 
exposed to hazardous levels of noise during his military 
career on naval ships and that he did not work in 
construction after his military service.

In this case, the presumption of soundness does not attach 
because the veteran's entrance service medical records of 
July 1960 note that the veteran had ear drainage problems as 
a child, conditions relating to "ear" and "running ears", 
and defective hearing.  The veteran's hearing loss was noted 
in his entrance service medical audiometric examination as 15 
decibels at 500 Hertz, 10 decibels at 1000 Hertz, 15 decibels 
at 2000 Hertz, and 10 decibels at 4000 Hertz for the right 
ear; and 10 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 
15 decibels at 2000 Hertz, and 50 decibels at 4000 Hertz for 
the left ear.  Because bilateral hearing loss was noted in 
the veteran's service entrance examination, it is a condition 
preexisting his service, and, thus, the veteran does not 
enjoy the presumption of soundness upon entry.

As to the issue of whether the veteran's hearing loss was 
aggravated during service, there are no separation 
examination records establishing an increase in hearing loss, 
although there is evidence of in-service acoustic trauma.  
Where audiological measures of hearing loss in service do not 
demonstrate any measurable loss of hearing in service, the 
United States Court of Appeals for Veterans Claims (Court), 
in interpreting 38 C.F.R. § 3.385, has held that "the 
regulation does not in and of itself rule out an award of 
service connection due to the absence of results of an in-
service audiometric examination capable of being compared 
with the regulatory pure tone and speech recognition 
criteria  . . . Therefore, the provisions of 38 C.F.R. 
§ 3.385 do not serve as a bar to service connection."  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that a veteran may establish the required nexus 
between his current hearing loss disability and his term of 
military service if he can show that his hearing loss 
disability resulted from acoustic trauma.  Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).   

The veteran was exposed to acoustic trauma in that his Navy 
rating "FTG" or fire control technician for gun systems and 
he also served onboard the USS Boston (CAG-1) as a fire 
control technician.  In July of 1961 while aboard the USS 
Boston (CAG-1), the veteran was struck on the head with a 
scuttle and treated at the dispensary for a slight abrasion.  
Additionally, he was treated at the same dispensary in 
January of 1964 for an ear ache in the right ear which was 
inflamed.  Service medical records are negative for a hearing 
examination at time of separation.  Based on this evidence, 
the Board finds that the veteran incurred in-service acoustic 
trauma that aggravated his preexisting hearing loss.

As to whether the veteran currently has a disabling hearing 
loss, tests of a VA audiological examination in May 2003 
indicate that the veteran had hearing loss of 40 decibels and 
over at 2000, 3000 and 4000 Hertz in both ears and speech 
recognition that is below 94 percent in both ears.  A VA 
audiologist found in March of 2004 that the veteran had 
hearing loss of 40 decibels and over at 2000, 3000 and 4000 
Hertz in both ears and speech recognition that is below 94 
percent in both ears.  Therefore, the veteran's current 
bilateral hearing loss meets the definition of current 
hearing loss disability under 38 C.F.R. § 3.385, and the 
Board finds the veteran has a current disability of bilateral 
hearing loss.   

The competent medical opinion evidence includes both the 
March 2004 audiologist's report, and the June 2005 addendum 
to the May 2005 audiologist's report which state that it is 
as likely as not that the veteran's hearing loss is at least 
in part due to exposure to hazardous levels of noise during 
military service.  The record is silent for evidence that the 
veteran incurred acoustic trauma after service.  Where 
evidence favorable to the veteran is of record, and no 
contradictory evidence has been obtained, service connection 
for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 
(West 2002).  

Based on this evidence, and resolving all reasonable doubt in 
favor of the veteran, the Board finds that the current 
bilateral hearing loss disability was aggravated in active 
military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected. When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered as part of the 
original condition.  38 C.F.R. § 3.310. 

The veteran contends that his bilateral tinnitus is 
etiologically related to in-service exposure to acoustic 
trauma as a Navy fire control technician for gun systems, 
including aboard ship.  In-service medical records of January 
1964 report the veteran was treated with severe pain and 
ringing in his right ear.  Both the May 2003 and March 2004 
VA audiological examinations note the veteran's report of a 
history of noise exposure in service, and the June 2003 
addendum to the May 2003 audiologist's report refers to 
bilateral constant tinnitus since service separation.  The 
Board finds the veteran's reports of continuous post-service 
tinnitus to be credible. 
Therefore, the Board finds that the veteran's diagnosed 
bilateral tinnitus has not been disassociated from acoustic 
trauma suffered during active duty service.  Based on this 
evidence, and resolving all reasonable doubt in favor of the 
veteran, the Board finds that bilateral tinnitus was incurred 
in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


